Remy, C. J.
The trial court overruled appellant’s motions asking for a new trial and for a modification of the judgment. These rulings are assigned as errors. The only reason for a new trial presented is that the decision of the court is not sustained by sufficient evidence. We do not deem it necessary to discuss the evidence; it is enough to say that we have carefully examined the same,- and find that the court’s decision is in all things sustained thereby.
The motion to modify the judgment was not to correct a mere clerical error, but called for a material alteration of an essential judicatory part of the judgment. Such a motion must be made during the term of court at which the judgment was rendered. Cauthorn v. Bierhaus (1909), 44 Ind. App. 362, 88 N. E. 314; Johnson v. Foreman (1900), 24 Ind. App. 93, 56 N. E. 254; Union Trust Co. v. Curtis (1914), 182 Ind. 61, 105 N. E. 562, L. R. A. 1915A 699. The judgment was rendered May 5, 1922. The motion to modify was not filed until September 12, 1922, which was at a subsequent term of court. The court did not err in overruling the motion.
Affirmed.